UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________X
In Re:                                                    Chapter 13

PHILIP GOTTDENGER
a/k/a PINCHES ELIEZER GODINGER,                           Case No. 19-22118(rdd)

                        Debtor.
____________________________________________X

            NOTICE OF HEARING ON MOTION TO VOID JUDICIAL LIENS
              AND OBJECTION TO MOTION TO VOID JUDICIAL LIENS



PLEASE TAKE NOTICE THAT A HEARING ON DEBTOR’S MOTION TO VOID JUDICIAL
LIENS (ECF DOCKET #17) AND OBJECTION TO MOTION TO VOID JUDICIAL LIENS (ECF
DOCKET #19) HAS BEEN SCHEDULED FOR MAY 8, 2019 AT 10:00 A.M. AT THE U.S.
BANKRUPTCY COURT, SOUTHERN DISTRICT OF NEW YORK, 300 QUARROPAS STREET,
WHITE PLAINS, NEW YORK 10601.

Dated: Rockland County, New York
       April 4, 2019

                                                     /s/ Allen A. Kolber
                                                     ALLEN A. KOLBER, ESQ.
                                                     Attorney for Debtor
                                                     134 Route 59, Suite A
                                                     Suffern, NY 10901
                                                     (845) 918-1277

To:   Diana Uhimov, Esq.
      Allyn & Fortuna, LLP
      Attorneys for Judgment Creditor Joel Spilman
      1010 Avenue of the Americas, 3rd Floor
      New York, NY 10018
      212-213-8844
